Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeson et al. US 5,804,894.

	Leeson teaches:
1. An electronic device connected to an external power supply unit, the electronic device comprising: 
a backup power supply unit; [Fig. 3 42]
a first power management unit [Fig. 3 18] coupled to the backup power supply unit and the external power supply unit [Fig. 3 15]; 
a switch coupled to the first power management unit; [Fig. 3 39]
a voltage detection unit [Fig. 3 30] coupled to the external power supply unit and the switch; 
a processor [Fig. 3 22] coupled to the voltage detection unit; and 
an electronic module [Fig. 3 40] coupled to the switch and the processor; 
wherein the first power management unit supplies power to the processor and the electronic module through the external power supply unit; [Fig. 3 regulator 18 provides power to processor and radio]
when a voltage level of the external power supply unit is lower than a first predetermined level, [Fig. 3 low battery signal triggered by 28]
the voltage detection unit outputs a detection signal [Fig. 3 33], the switch is controlled by the detection signal to open to stop supplying power to the electronic module, [Fig. 3 switch 39 triggered by 33 to turn off power to radio 40, Fig. 4 62 – “turn off electronic systems”] and 
the processor is controlled by the detection signal to execute a shutdown process. [Fig. 3 signal 33 also fed to processor 22 to trigger shutdown code 63, Fig. 4 60]

Leeson teaches:
2. The electronic device of claim 1, wherein the electronic module comprises a second power management unit coupled to the switch.  [Fig. 3 42 and 41]

	Leeson teaches:
3. The electronic device of claim 1, wherein when the processor executes the shutdown process, the processor switches off a signal channel between the electronic module and the processor.  [Col. 8 ll. 60-67, processor shuts down disk drive]

	Leeson teaches:
5. The electronic device of claim 1, wherein when the voltage level of the external power supply unit is lower than a second predetermined level, the first power management unit switches power from the external power supply unit to the backup power supply unit, and the second predetermined level is lower than the first predetermined level.  [Fig. 3 switch 41 triggered to enable backup battery 42]

	Leeson teaches:
7. A power management method adapted to an electronic device, the electronic device being connected to an external power supply unit, the electronic device comprising a backup power supply unit, a processor and an electronic module, the power management method comprising steps of: 
supplying power to the processor and the electronic module through the external power supply unit; and [Fig. 3]
when a voltage level of the external power supply unit is lower than a first predetermined level, stopping supplying power to the electronic module and executing a shutdown process by the processor.  [Fig. 4 60, 62 and 63]

Leeson teaches:
8. The power management method of claim 7, wherein when the processor executes the shutdown process, the processor switches off a signal channel between the electronic module and the processor.  [Col. 8 ll. 60-67, processor shuts down disk drive]


	Leeson teaches:
10. The power management method of claim 7, further comprising step of: when the voltage level of the external power supply unit is lower than a second predetermined level, switching power from the external power supply unit to the backup power supply unit, wherein the second predetermined level is lower than the first predetermined level.  [Fig. 3 switch 41 triggered to enable backup battery 42]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leeson et al. US 5,804,894 in view of Ogawa US 6,115,799.

	Leeson does not teach the following limitation, however, Ogawa teaches:
4. The electronic device of claim 1, further comprising a controller coupled to the processor and the first power management unit, wherein after the processor executes the shutdown process, the processor transmits a request signal to the controller and the controller stops supplying power to the processor in response to the request signal.  [Col. 17 ll. 40-63]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Ogawa with those of Leeson.  A person having ordinary skill in the art would have been motivated to combine the teachings because Ogawa teaches that certain sub processes need shutdown processing to occur before main power is shut off (to protect file systems)  (See [Col. 17 ll. 40-63]).
	
	Ogawa teaches:
9. The power management method of claim 7, wherein the electronic device further comprises a controller; after the processor executes the shutdown process, the processor transmits a request signal to the controller and the controller stops supplying power to the processor in response to the request signal.  [Col. 17 ll. 40-63]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leeson et al. US 5,804,894 in view of Lin et al. US 5,514,946.

	Leeson does not teach the following limitation, however, Lin teaches:
6. The electronic device of claim 5, wherein the first power management unit comprises a booster and a power supply end, an input end of the booster is coupled to the backup power supply unit, an output end of the booster is coupled to an anode of a Schottky diode, and a cathode of the Schottky diode is coupled to the power supply end of the first power management unit.  [Fig. 2]
It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Lin with those of Leeson.  A person having ordinary skill in the art would have been motivated to combine the teachings because Lin teaches that a diode can be used between a regulator and load circuitry to limit excessive current.  (See Col. 9 ll. 26-48).
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115